Citation Nr: 9918965	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-34 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as irritable bowel syndrome and colon 
polyps).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1964.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In January 1998, the veteran testified 
at a personal hearing at the RO; in September 1998, the 
hearing officer issued a decision which confirmed and 
continued the denial of the benefits sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a low back disorder, depression, a hiatal 
hernia or a gastrointestinal disorder which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for a low back disorder, 
depression, a hiatal hernia or a gastrointestinal disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

FACTS

Low back

The veteran's service medical records included a negative 
entrance examination performed in December 1957.  On July 24, 
1964, he was seen with complaints of back pain.  This was 
diagnosed as acute lumbar myositis, which was treated with 
two treatments of ultrasound with electrical stimulation.  He 
was not seen after the second treatment and the record was 
closed on August 3, 1964.  The separation examination 
conducted in November 1964 contained no complaints of any 
back problems and the objective examination was within normal 
limits.

A VA outpatient treatment record dated September 22, 1995 
noted a complaint of low back pain of one year's duration.  
None of the other records contain any mention of any 
complaints of or treatment for a back disorder.  Such a 
condition was not complained of at the time of the March 1997 
VA examination.

The veteran testified at a personal hearing in January 1998.  
He stated that he been treated for back problems in 1965 in 
Michigan and in 1971 in California.  However, he could not 
recall the names of the doctors from whom he reportedly 
sought this treatment.  He made some vague references to a 
disc problem.



Depression

The veteran's service medical records contained an entrance 
examination performed in December 1957.  He was noted to be 
psychiatrically normal.  There were no complaints of or 
treatment for depression during his period of service.  At 
the time of his separation physical, conducted in November 
1964, he checked "yes" next to depression and excessive 
worry.  It was noted that he was depressed over personal and 
financial matters.  The objective examination was within 
normal limits.

Numerous VA inpatient and outpatient treatment records noted 
the veteran's long history of alcohol abuse.  In August to 
September 1991, he was hospitalized for the treatment of 
alcohol abuse and a major depressive episode.  Since that 
time, he has been seen for some depression by VA.  

During a January 1998 personal hearing, the veteran testified 
that he had begun to experience depression in the service 
while stationed at an isolated radar station in British 
Columbia.  He also noted that it was at that time that he had 
begun to drink heavily.


Hiatal hernia

A review of the veteran's service medical records notes no 
mention of any complaints of or treatment for a hiatal 
hernia.  The December 1957 entrance examination and the 
November 1964 separation examination made no mention of any 
hiatal hernia.

The first reference to a hiatal hernia was made during an 
April to May 1986 VA hospitalization of the veteran.  This 
was again noted during a July 1991 VA hospitalization.

The veteran was examined by VA in March 1997.  A barium 
swallow was conducted after he complained of regurgitation 
despite sleeping with two pillows.  He noted that he 
experienced reflux burning and water brash.  The barium study 
found a moderate hiatal hernia with reflux.  The diagnosis 
was hiatal hernia.

During the veteran's personal hearing in January 1998, he 
stated his belief that the hiatal hernia was first discovered 
during a 1986 hospitalization.  He stated that he had burning 
reflux that would wake him at night.  


Gastrointestinal disorder

The veteran's service medical records make no reference to 
any complaints of or treatment for irritable bowel syndrome 
or colon polyps.  The December 1957 entrance examination and 
the November 1964 separation examination were within normal 
limits.

VA inpatient and outpatient treatment records revealed that 
the veteran was noted to have possible colon polyps during a 
May to June 1988 period of hospitalization.  These were 
confirmed in subsequent records and he was noted to have had 
colon polyps removed.

The veteran was examined by VA in March 1997.  He reported 
having watery diarrhea three to four times per day.  The 
diagnoses were colon polyps and irritable bowel syndrome.

The veteran testified at a personal hearing in January 1998.  
He stated that he experienced five to six bowel movements per 
day.  


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, the veteran's service medical records 
contained one complaint of low back pain.  This evidence 
suggests the presence of an injury in service, thus 
satisfying the presence of a disease or injury in service 
element of the Caluza test of well groundedness.  The 
evidence contains no post-service finding of a back 
disability (although one complaint of back pain was noted in 
September 1995, the objective evidence had diagnosed no back 
disability).  Therefore, because there is no objective 
evidence of a current back disability, the question of a 
relationship between such a disorder and any complaints noted 
in service has been rendered moot.  As a consequence, his 
claim for service connection for a back disorder is not well 
grounded.

The evidence of record does contain one notation of 
depression on the veteran's service separation examination 
conducted in November 1964.  Thus, this seems to satisfy the 
requirement of the existence of a disease in service.  See 
Caluza, supra.  Moreover, there is evidence of the current 
existence of depression.  However, the question arises as to 
whether the complaint noted in service is evidence of the 
development of a "chronic" condition.  After a careful 
review of the evidence of record, it is found that that 
evidence does not support a finding of chronicity in this 
case.  While the veteran had noted depression due to personal 
and financial matters at the time of his discharge, there was 
no other indication of this disorder at any other time during 
his seven years of service.  Moreover, there is no indication 
that he sought treatment for any psychiatric disorder between 
1964 (the date of separation) and 1991, the first notation in 
the record of a depressive episode.  Nor is the veteran 
competent, as a layperson, to state that he developed chronic 
depression as a result of the one complaint noted at his 
discharge from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that a condition 
(a complaint of depression) was noted in service and which 
included evidence of continuity of symptomatology after 
service, does not include competent evidence relating the 
veteran's present depression to that symptomatology.  
Therefore, this claim is not well grounded.

In regard to the claims for service connection for a hiatal 
hernia and a gastrointestinal disorder (claimed as irritable 
bowel syndrome and colon polyps), it is initially noted that 
neither of these disorders was complained of or treated 
during his period of service.  Therefore, he has not met that 
element of Caluza which requires the existence of a disease 
or injury in service.  While there is evidence that he was 
diagnosed with both of these conditions several years after 
his separation from service, there is no competent evidence 
relating either of them to his period of service.  Therefore, 
it is found that these claims are not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a low back disorder is denied.

Service connection for depression is denied.

Service connection for a hiatal hernia is denied.

Service connection for a gastrointestinal disorder (claimed 
as irritable bowel syndrome and colon polyps) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

